DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10452153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a control device for controlling an amount of power provided to at least one electrical load via a plurality of at least one load control device, the control device comprising: a controller configured to: receive an indication of identify a gesture performed indicated by a user, wherein the 
Claims 2-8 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 9 is allowed since the claim recites a method for controlling an amount of power provided to at least one electrical load via at least one load control device, the method comprising: receiving an indication of a gesture performed by a user, wherein the gesture is associated with a scene that is configured to control at least one load control device; determining one or more applicable load control devices based the scene; determining control instructions for each of the applicable load control devices; and sending the control instructions for each of the applicable load control devices to control the amount of power provided to the respective electrical load.
Claims 10-13 are allowed as being dependent upon aforementioned independent claim 9.
Independent claim 14 is allowed since the claim recites a system for controlling an amount of power provided to at least one electrical load via at least one load control device, the system comprising: a motion capture device configured to indicate a gesture 
Claims 15-20 are allowed as being dependent upon aforementioned independent claim 14.
The closest prior art by Heald (US Doc. No. 20120268374) discloses a gesture-based load controller for touchless comands.  Heald does not disclose A control device for controlling an amount of power provided to at least one electrical load via a plurality of at least one load control device, the control device comprising: a controller configured to: receive an indication of identify a gesture performed indicated by a user, wherein the gesture is associated with a scene, wherein one or more that is configured to control the plurality of load control devices are configured to be controlled as part of the scene; determine the plurality of one or more load control devices included in the scene based on the indicated gesture; determine control instructions for the one or more load control devices included in the scene of the plurality of load control devices based on the indicated gesture; and send the control instructions for the one or more load control devices included in the scene of the plurality of load control devices to control the amount of power provided to the respective electrical loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694